UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 11-K FOR ANNUAL REPORTS OF EMPLOYEE STOCK PURCHASE, SAVINGS AND SIMILAR PLANS PURSUANT TO SECTION 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 (mark one) [ X ] Annual Report Pursuant to Section 15(d) of the Securities Exchange Act of 1934 for the Fiscal Year Ended December 31, 2012 [] Transition Report Pursuant to Section 15(d) of the Securities Exchange Act of 1934 Commission File Number 1-8002 FISHER HAMILTON L.L.C. RETIREMENT SAVINGS PLAN A. Full title of the plan and address of the plan, if different from that of the issuer named below: Fisher Hamilton L.L.C. Retirement Savings Plan B. Name of issuer of the securities held pursuant to the plan and the address of the principal executive office: Thermo Fisher Scientific Inc. 81 Wyman Street Waltham, Massachusetts 02451 Fisher Hamilton L.L.C. Retirement Savings Plan February 28, 2013, December31, 2012 and 2011 Pursuant to the requirements of the Securities Exchange Act of 1934, the trustees (or other persons who administer the employee benefit plan) have duly caused this annual report to be signed by the undersigned hereunto duly authorized. FISHER HAMILTON L.L.C. RETIREMENT SAVINGS PLAN By: Thermo Fisher Scientific Inc., Pension Committee By: /s/ Peter M. Wilver
